                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                    at PIKEVILLE

Civil Action No. 20-30


BRENDA STANLEY,                                                               PLAINTIFF,

v.                       MEMORANDUM OPINION AND ORDER



COMMISSIONER OF SOCIAL SECURITY,                                               DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. '405(g) to challenge a final

decision of the Defendant denying Plaintiff=s application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed her current application for disability insurance benefits on October 28,

2015, alleging disability beginning on October 18, 2015, due to degenerative disc disease, loss of

mobility, irritable bowel syndrome, arthritis, bulging discs in back and numbness/tingling in legs

and feet (Tr. 209).

       This application was denied initially and on reconsideration. Thereafter, upon request

by Plaintiff, an administrative hearing was conducted by Administrative Law Judge Maria

Hodges (hereinafter AALJ@), wherein Plaintiff, accompanied by counsel, testified. At the

hearing, Gina K. Baldwin, a vocational expert (hereinafter AVE@), also testified.

       At the hearing, pursuant to 20 C.F.R. ' 416.920, the ALJ performed the following five-
step sequential analysis in order to determine whether the Plaintiff was disabled:

       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. ' 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant=s impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant=s impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled.

       The Appeals Council denied Plaintiff=s request for review and adopted the ALJ=s decision

as the final decision of the Commissioner . Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner=s decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       On appeal, Plaintiff’s only contention is that the ALJ and Appeals Council abused their

discretion in excluding evidence of a prescription for wrist braces that Plaintiff submitted to the

ALJ at the hearing.

       Under 20 C.F.R. § 404.935(a), a claimant “must inform us about or submit any written

evidence ... no later than 5 business days before the date of the scheduled hearing.” 20 C.F.R.

                                                  2
§ 404.935(a). If a claimant fails to comply with this requirement, the ALJ may decline to

consider or obtain the evidence, unless one of the exceptions in 20 C.F.R. § 404.935(b) applies. §

404.935(a).

       Where the ALJ has not yet issued a decision, the ALJ will accept the evidence where the

claimant did not comply with § 404.935(a) because: (1) the claimant was misled by some action

of the agency; (2) the claimant had a physical, mental, educational, or linguistic limitation that

prevented the claimant from informing the agency about or submitting the evidence earlier; or

(3) some other unusual, unexpected, or unavoidable circumstance beyond the claimant’s control

prevented the claimant from informing the agency about or submitting the evidence earlier. 20

C.F.R. § 404.935(b)(1)-(3). Examples of unavoidable circumstances include: (1) the claimant

was prevented from contacting the agency due to his or her own serious illness; (2) there was a

death or serious illness in the claimant’s immediate family; (3) important records were destroyed

or damaged by fire or other accidental cause; or (4) the claimant actively and diligently sought

evidence from a source and the evidence was not received or was received less than five business

days prior to the hearing. 20 C.F.R. § 404.935(3)(i)-(iv).

       Here, Plaintiff's counsel submitted the prescription to the ALJ at the July 27, 2018

hearing. There is no suggestion that Plaintiff’s visit to the APRN eight days before the hearing

was an emergency; she likely scheduled the visit well in advance. Plaintiff or her attorney could

have timely informed the ALJ that she was seeing a medical provider a week before the hearing,

and they anticipated submitting the record of that visit to the ALJ. Such notice would have met

the requirements of the five-day rule.

       Nor is there evidence which would satisfy the requirements of the exceptions to the five-


                                                 3
day rule.

          Further, there is no indication in the record that carpal tunnel was an issue – Plaintiff did

not claim she had it and no medical provider in the record discussed it. The presentation of the

prescription for a wrist brace presented at the hearing is the first and only indication of this

allegedly disabling condition.

          Plaintiff did not submit the evidence to the ALJ five days prior to the hearing in

compliance with the 5-day rule, and she has not demonstrated that her untimeliness was

excusable under the relevant regulation, the ALJ reasonably declined to consider it. 20 C.F.R. §

404.935. Prichard v. Commissioner of Social Security, no. 19-cv-573 (S.D. Ohio W.D.) 2020

WL 5544412 at *4 (September 16, 2020). See also Albert v. Commissioner of Social Security,

no. 2:18-cv-907 (S.D. Ohio E.D.) 2019 WL 2912091 at *4 (July 8, 2019). Accordingly, the

ALJ's decision is substantially supported in this regard.

                                         III.   CONCLUSION

          The Court finds that the ALJ=s decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiff=s Motion for Summary

Judgment be OVERRULED and the Defendant=s Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



          This 13th day of May 2021.




                                                    4
